Exhibit 10.1

 

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS AGREEMENT is made and entered into this 6th day of May, 2013, by and
between Dynamex Properties LLC, a Michigan limited liability company (“Seller”),
and Acquisition Tango LLC, a Delaware limited liability company to be renamed
Trynex International LLC (“Purchaser”).

 

RECITALS:

 

A.                                    Purchaser desires to purchase, and Seller
desires to sell, premises situated in the City of Madison Heights, Oakland
County, Michigan, commonly known as 531 and 631 Ajax Drive, Madison Heights,
Michigan 48071, including (i) the land legally described on Exhibit A annexed
hereto (the “Land”), (ii) the buildings and all other improvements thereon (the
“Improvements”), (iii) all easements, rights-of-way, tenements, hereditaments,
appurtenances, licenses and privileges thereto belonging or in any way
appertaining to the Land, and (iv) all fixtures, machinery and equipment of
every kind, description and nature whatsoever owned by Seller and now located in
or affixed to the Land or the Improvements, or any part thereof, including
without limitation any heating, lighting, incinerating, refrigerating,
ventilating, air conditioning, air cooling, plumbing, cleaning and power
equipment and apparatus, gas, water and electrical equipment and elevators,
escalators, engines, motors, tanks, pumps, partitions, conduits, ducts and
compressors (all of the foregoing described in this paragraph being herein
referred to collectively as the “Property”);

 

B.                                    Concurrently with the purchase of the
Property and pursuant to an Asset Purchase Agreement of even date herewith (the
“Asset Purchase Agreement”), Purchaser is purchasing the assets and business and
assuming certain liabilities of TrynEx, Inc., a Michigan corporation (the “Asset
Purchase”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and of the benefits to be derived herefrom, receipt
of which is acknowledged, Purchaser and Seller agree as follows:

 

AGREEMENT:

 

1.                                      Offer and Acceptance.  Purchaser offers
and agrees to purchase the Property, and Seller accepts the offer and agrees to
sell the Property, for the Purchase Price and upon the other terms and
conditions set forth in this Agreement.

 

2.                                      Purchase Price.  The total price for the
purchase of the Property hereunder (the “Purchase Price”) shall be Three Million
Two Hundred Thousand and 00/100 Dollars (US$3,200,000.00), payable by Purchaser
on the Closing Date (as defined in paragraph 11 below), by certified check or
wire transfer of immediately available funds, subject to all prorations made
pursuant to paragraph 12 and closing costs pursuant to paragraph 13.

 

--------------------------------------------------------------------------------


 

3.                                      Evidence of Title.  As evidence of title
to the Property, Seller has, at Seller’s expense, furnished or caused to be
furnished to Purchaser:

 

A.                                    A commitment dated February 27, 2013, as
revised April 30, 2013, for the issuance of an ALTA fee owner’s policy of title
insurance to be issued at Closing (as defined in paragraph 11 below) or as soon
as practicable thereafter (the “Owner’s Title Insurance Policy”), in the amount
of the Purchase Price, issued by Title Source, Inc., as agent for First American
Title Insurance Company (the “Title Company”), in conformance with the pro forma
policy attached hereto and incorporated herein as Exhibit B (the Schedule B-II
exceptions therein being referred to in this Agreement as the “Permitted
Encumbrances”).

 

B.                                    A current ALTA/ACSM survey (in accordance
with the “Minimum Standard Detail Requirements For ALTA/ACSM Land Title
Surveys”) of the Property certified to Purchaser, Seller and the Title Company
by a registered land surveyor, which survey shows (i) the legal description of
the Land, (ii) all public streets and roadways adjacent to the Land, (iii) the
location of all curb cuts, access roads and entry points of all utilities
serving the Property, (iv) the location of all recorded easements on or
servicing the Property, (v) the location of all drainage and utility lines,
connections, sewage lift stations and other facilities on or servicing the
Property, (vi) the location of all Improvements (the “Survey”).

 

4.                                      Possession.  Possession of the Property
shall be delivered to Purchaser on the Closing Date (as defined in paragraph 11
below), subject to the tenancy of the At Will Tenants (as defined in paragraph
6A(v) below).

 

5.                                      Inspection and Investigation by
Purchaser; Acceptance of Property “As Is”.

 

Purchaser acknowledges that it has previously conducted an environmental and
other inspections of the Property deemed necessary or desirable by Purchaser in
order to satisfy itself as to all conditions of the Property.  Purchaser
acknowledges and confirms that the sale of the Property is strictly “as is” and
that, except as otherwise expressly set forth herein, no representations or
warranties have been made or shall be deemed to be made by Seller with respect
to any aspect of the Property. Purchaser releases Seller and its officers,
members, affiliates, successors and assigns from all liability respecting the
condition of the Property, including, without limitation, its environmental
condition; provided, however, that such release shall not apply to (i) claims
based on fraud, or (ii) claims against TrynEx, Inc. and/or the Shareholders (as
defined in the Asset Purchase Agreement) under the Asset Purchase Agreement.

 

--------------------------------------------------------------------------------


 

6.                                      Seller’s Representations and Warranties.

 

A.                                    As a material inducement to Purchaser to
enter into this Agreement and consummate the purchase and sale of the Property,
the Seller represents and warrants as follows:

 

(i)                                     The Seller is duly organized and validly
existing and in good standing as a limited liability company under the laws of
the State of Michigan.

 

(ii)                                  The Seller has full power, authority and
legal right to enter into this Agreement and to consummate the transaction
contemplated hereby, and the Seller will deliver to the Title Company on or
before the Closing Date such resolutions as may be required by it for the
purpose of issuing the Owner’s Title Insurance Policy.

 

(iii)                               The party signing this Agreement on behalf
of the Seller has full power and authority to bind the Seller.

 

(iv)                              Neither the execution, delivery nor
performance of this Agreement (or of any instrument or document to be executed
or delivered pursuant to the terms hereof) will result in the violation of any
contractual obligation of the Seller to any third party; nor will such
execution, delivery or performance conflict with, constitute an event of default
under, or result in a breach of or violation of the provisions of any agreement
or other instrument to which the Seller is a party or by which its properties or
assets are bound, or of any applicable law, judgment, order, writ, injunction,
decree, rule or regulation of any court, administrative agency or other
governmental authority, or any determination or award of any arbitrator.

 

(v)                                 Subject to the Permitted Encumbrances,
Seller holds indefeasible fee simple title to the Property, and no party other
than Purchaser has any claim to the Property by reason of any purchase
agreement, option to purchase, right of first refusal, land installment
contract, lease or other similar agreement or instrument or, to Seller’s
Knowledge, by adverse possession or other prescriptive right, except for two
current tenants, Sterling Education, Inc. and UBT (collectively, the “At Will
Tenants”), who are occupying 3,200 and 510 square feet, respectively, of the
Improvements under unsigned leases.

 

(vi)                              True, correct and complete copies of the
unsigned leases pursuant to which the At Will Tenants are occupying such
premises (the “At Will Leases”), as well as an executed estoppel certificate
from each At Will Tenant, are attached hereto as Exhibit E.  The tenancy of the
At Will Tenants may be terminated upon thirty (30) days’ notice.  All rent,
charges and other payments due Seller under the At Will Leases have been paid in
full through May 14, 2013.  Seller does not hold a security deposit under either
At Will Lease.  Neither Seller nor either At Will Tenant is currently in default
under the At Will Leases and, to the best of Seller’s knowledge, no event has
occurred which, with the giving of notice or the passage of time, or both, might
constitute an event of default under either At Will Lease.

 

--------------------------------------------------------------------------------


 

(vii)                           Seller is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code.

 

(viii)                        Seller is not a party to any contract or agreement
relating to the Property which may be binding on Purchaser or the Property from
and after Closing, other than those contracts, if any, set forth on Exhibit D
attached hereto and made a part hereto (the “Assumed Contracts”).

 

B.                                    Seller agrees to indemnify, defend and
hold harmless Purchaser from and against any and all claims, demands, causes of
action, losses, liabilities, costs and expenses (including reasonable attorneys’
fees and court costs) asserted against or incurred by Purchaser by reason of or
arising out of a breach of any representation or warranty of Seller set forth in
this Agreement.  Seller’s obligations under this paragraph shall survive
Closing.

 

7.                                      Documents to be Furnished on Closing
Date and Funding Date.  On the Closing Date, Seller shall deliver, or cause the
Title Company to deliver, to Purchaser the following documents:

 

A.                                    A covenant deed to the Property, subject
only to the Permitted Encumbrances, in the form attached hereto and made a part
hereof as Exhibit C.

 

B.                                    An assignment to Purchaser of all of the
right, title and interest of Seller in, to and under the Assumed Contracts, if
any.

 

C.                                    A real estate transfer valuation affidavit
executed by Seller in form prescribed by the Oakland County Register of Deeds
for determining the amount of transfer tax payable with respect to the
conveyance of the Property to Purchaser hereunder.

 

D.                                    A non-foreign Seller certification in the
form prescribed by IRC §1445, if required.

 

E.                                     A termination of that certain Lease dated
April 1, 2010, between Seller, as landlord, and Trynex, Inc., a Michigan
corporation, as tenant.

 

F.                                      Customary gap and owner’s affidavits (as
to liens, possession, adverse matters and the like), each in form sufficient to
allow the Title Company to delete all standard title exceptions.

 

G.                                    The Owner’s Title Insurance Policy.

 

--------------------------------------------------------------------------------


 

H.                                   Any and all such other documents,
instruments and items as may be reasonably requested by Purchaser or the Title
Company to consummate the transactions contemplated herein.

 

On the Closing Date, Purchaser shall deliver, or cause the Title Company to
deliver, to Seller the following:

 

A.                                    The Purchase Price as required hereunder.

 

B.                                    An assumption by Purchaser of the
obligations of Seller arising after the Closing Date under the Assumed
Contracts, if any.

 

C.                                    Any and all such other documents,
instruments and items as may be reasonably requested by Seller or the Title
Company to consummate the transactions contemplated herein.

 

On the Closing Date, Purchaser and Seller shall each deliver to the other a
closing statement reflecting payment of the Purchase Price and the applicable
prorations and closing costs, in form reasonably satisfactory to both Purchaser
and Seller and their respective counsel.

 

8.                                      Intentionally Deleted.

 

9.                                      Purchaser’s Remedies Upon Default.  If
the sale and purchase of the Property contemplated by this Agreement is not
consummated because of Seller’s default, Purchaser’s remedies shall be limited
to specifically enforcing this Agreement or terminating this Agreement.

 

10.                               Seller’s Remedy upon Default.  If the sale and
purchase of the Property contemplated by this Agreement is not consummated
because of Purchaser’s default, Seller’s remedies shall be limited to
specifically enforcing this Agreement or terminating this Agreement.

 

11.                               Closing.  Purchaser and Seller shall close
(“Closing”) this transaction concurrently with the closing on the Asset Purchase
(the “Closing Date”).  The Closing shall take place in escrow through the Title
Company, with Seller and Purchaser to each be responsible for one-half (1/2) of
the Title Company’s escrow closing fee.  Time is of the essence of this
Agreement.

 

12.                               Prorations.  All utility charges with respect
to the Property and charges under service contracts and other like agreements
relating to the Property shall be prorated between Purchaser and Seller as of
the Closing Date.  In addition, all city, county and/or state ad valorem
property taxes levied upon the Property shall be prorated between Purchaser and
Seller as of the Closing Date on a due date basis and all assessments of any
kind on the Property, whether or not due in installments, shall be prorated
between Purchaser and Seller as of the Closing Date on the basis of the
estimated useful life of each improvement to which such assessment relates as
agreed upon in good faith by Purchaser and Seller.

 

--------------------------------------------------------------------------------


 

13.                               Closing Costs.  Purchaser shall pay (i) the
cost of recording the deed conveying the Property to Purchaser, and (ii) the
cost of any endorsements desired by Purchaser to the Owner’s Title Insurance
Policy.  Seller shall pay (i) the premium for the Owner’s Title Insurance Policy
to be issued pursuant to paragraph 3A, (ii) the cost of the Survey to be
provided pursuant to paragraph 3B, and (iii) all documentary, intangible,
transfer and other taxes with respect to the deed.

 

14.                               Brokers.  Except for Blue River Financial
Group, Inc. and Hanley, Hammill, Thomas LLC, brokers involved in the Asset
Purchase, each party represents to the other that it has not used any broker in
connection with this purchase and sale transaction.  Each party represents to
the other that no brokerage commissions are or will be due and owing in
connection with this purchase and sale and agrees to indemnify the other for any
claims or losses resulting from its breach of this representation.

 

15.                               1031 Exchange.  At the request of either
party, Purchaser and Seller agree to reasonably cooperate with the other and the
Title Company in structuring and documenting the sale of the Property to effect
a tax deferred exchange in accordance with the provisions of Section 1031 of the
Internal Revenue Code and its corresponding regulations.  Such cooperation shall
be at no cost to the other party, and shall not delay Closing.

 

16.                               Binding Effect.  This Agreement shall bind the
parties and their respective successors and assigns.  Neither party to this
Agreement may assign all or any of its rights or obligations hereunder without
the prior written consent of the other party.

 

17.                               Additional Documents.  Each party agrees to
execute any additional documents reasonably requested by the other party to
carry out the intent of this Agreement.

 

18.                               Notices.  All notices, requests, demands and
other communications which are required to be or may be given under this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered in person, or transmitted by facsimile, or transmitted by electronic
mail with written confirmation of receipt, or overnight courier, or three
(3) days after deposit by certified or registered first class mail, postage
prepaid, return receipt requested, to the party to whom the same is so given or
made:

 

If to Seller to:

Dynamex Properties LLC

 

23455 Regency Park Drive

 

Warren, MI 48089

 

Attn: Charles Truan

 

Phone: 1-800-SALTERS

 

Email: chuck.truan@trynexfactory.com

 

--------------------------------------------------------------------------------


 

With a copy to:

Dickinson Wright PLLC

 

2600 West Big Beaver Rd., Suite 300

 

Troy, MI 48084

 

Attention: Zan Nicolli

 

Phone: 248-433-7200

 

Fax: (248) 433-7274

 

Email: ZNicolli@dickinsonwright.com

 

 

If to Purchaser to:

Acquisition Tango LLC

 

Douglas Dynamics, Inc.

 

7777 N 73rd Street

 

Milwaukee, WI 53223-4021

 

Attn: James L. Janik

 

Phone:

 

Email:

 

 

With a copy to:

Foley & Lardner LLP

 

777 E. Wisconsin Avenue

 

Milwaukee, Wisconsin 53202-5306

 

Attn: Joseph Rupkey

 

Phone: 414.297.5602

 

Fax: 414.297.4900

 

Email: jrupkey@foley.com

 

or to such other mailing address, facsimile number, or electronic mail address,
as such party shall have specified by notice to the other party hereto.

 

19.                               Headings.  The headings of this Agreement are
for purposes of reference only and shall not limit or define the meaning of any
provisions of this Agreement.

 

20.                               Saturdays, Sundays and Holidays.  Time is of
the essence of this Agreement and the performance of all covenants, agreements
and obligations hereunder.  Whenever in this Agreement it is provided that
notice must be given or an act performed or payment made on a certain date, if
such date falls on a Saturday, Sunday or holiday the date for the notice of
performance or payment shall be the next following business day.

 

21.                               Waiver.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions, whether or not similar, nor shall any waiver be a continuing
waiver.  No waiver shall be binding unless executed in writing to the party
making the waiver.

 

22.                               Severability.  If any provision of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.

 

--------------------------------------------------------------------------------


 

23.                               Integration.  This Agreement constitutes the
entire agreement and understanding between the parties hereto relating to the
sale and purchase of the Property, and it is agreed that any change in, addition
to, or amendment or modification of the terms hereof shall be of no effect
unless reduced to writing and executed by both Purchaser and Seller.

 

24.                               Confidentiality.  Without the prior consent of
the other party, neither party shall disclose, or allow its representatives to
disclose, to any third party any information regarding the terms of the proposed
acquisition or the existence of this Agreement.  In addition, without the prior
consent of Seller, Purchaser shall not disclose, or allow its representatives to
disclose, any information obtained in connection with Purchaser’s due diligence
investigations of the Property; provided, however, disclosure may be made (1) to
the professionals who assist Purchaser with the matters concerning the purchase
and sale of the Property, and (2) to the extent required by applicable law,
regulation, or legal or administrative process.

 

25.                               Choice of Law.  This Agreement shall be
governed by the laws of the State of Michigan without regard to choice of law
principles.

 

[Remainder of page intentionally blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Purchaser and Seller have executed this Agreement as of the
date first above written.

 

 

 

Purchaser:

 

 

 

Acquisition Tango LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ James L. Janik

 

Name:

James L. Janik

 

Its:

Chief Executive Officer

 

 

 

 

 

Seller:

 

 

 

Dynamex Properties LLC,

 

a Michigan limited liability company

 

 

 

By:

/s/ Chuck Truan

 

Name:

Chuck Truan

 

Its:

President

 

--------------------------------------------------------------------------------